ORDER

PER CURIAM:
Jackson County, Missouri (“the County”) appeals from a judgment entered in favor of Isiah Pickett in a slip-and-fall, *926negligence action brought by Pickett against the County. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).